         Case: 3:19-cv-00372-wmc Document #: 21 Filed: 05/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 STEPHANIE OWENS,

         Plaintiff,
                                                      Case No. 19-cv-372-wmc
    v.

 UNITED CREDIT SERVICE, INC.,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant United Credit Service, Inc. against plaintiff Stephanie Owens dismissing

this case.




         s/V. Olmo, Deputy Clerk                          5/29/2020
         Peter Oppeneer, Clerk of Court                   Date
